 



Exhibit 10.50a
AMENDMENT NO. 1 TO EQUIPMENT LEASE AGREEMENT
This AMENDMENT NO. 1 TO EQUIPMENT LEASE AGREEMENT (this “Amendment”) in made and
entered into effective as of the 28 day of May, 2004, by and between GK
FINANCING, LLC a California limited liability company (“GKF”), and BAPTIST
HOSPITAL OF EAST TENNESSEE, a Tennessee non-profit corporation (“Hospital”),
with reference to the following facts:
R E C I T A L S
     A. GKF and Hospital have entered into a certain Equipment Lease Agreement
dated August 7, 2003 (the “Agreement”).
     B. Pursuant to Section 25.5 of the Agreement, GKF and Hospital desire to
amend the Agreement as provided below .
A G R E E M E N T
     NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

  1.   Governing Law, Section 25.9 is hereby deleted in its entirety and
replaced with the following: “This Agreement shall be interpreted and enforced
in accordance with the internal laws, and not the law of conflicts, of the State
of Tennessee applicable to agreements made and to be performed in that State.”

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the Effective Date.

                      “GKF”:           “Hospital”:       GK FINANCING, LLC      
BAPTIST HOSPITAL OF EAST TENNESSEE,     a California limited liability company  
    a Tennessee not for profit                 Corporation    
 
                   
By:
  /s/ Craig K. Tagawa
 
Craig K. Tagawa       By:
Name:   /s/ Stephen N. Clapp
 
Stephen N. Clapp    
 
  Chief Executive Officer       Title:   Senior Vice President    

 